Appeal by defendant from a judgment of the County Court, Dutchess County, rendered November 24, 1976, convicting him of criminal sale of a controlled substance in the sixth degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have considered the communications received from the Dutchess Community College and Franciscan Friars Mount Alvernia Friary in connection with the contention that the sentence imposed was excessive. In view of the fact that the sentence imposed upon appellant contains no minimum term—a factor impliedly stressed in these communications—we assume that all of the circumstances of this case will be duly considered by the Parole Board. Shapiro, J. P., Titone, Suozzi and O’Connor, JJ., concur.